Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amendments to claims submitted on 02/21/2201 as a supplemental response, following examiner initiated interview on 02/16/2021 with applicants’ representative Joshua L. Pritchett are acknowledged. In said amendment, applicants’ have amended claim 5, cancelled claim 4, and added a new claim 14. Thus, amended claims 1-3, 5-6 and 11-14 dated 02/22/2021 are pending in this application for examination and are now under consideration.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/CN2018/096737 filed on 07/24/2018 and claims the priority date of China Application 201710659654.9 filed on 08/04/2017. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 01/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Joshua L. Pritchett on 0222/2021.
The application has been amended as follows:
In the Claims
Claim 5: in line 3, delete “recombinant cell” and replace with “an isolated recombinant cell”
Allowable Subject Matter
Claims 1-3, 5-6 and 11-14 are allowed.

The following is an examiner's statement of reasons for allowance: 
All allowed claims, are limited to an aspartase variant having 96% identity to SEQ ID NO: 2 and having mutations of T187I and N326C at both positions of SEQ ID NO: 2 …, encoding nucleic acid molecule, … expression cassette and isolated recombinant host cell comprising said encoding nucleic acid molecule … and a method of producing a target product comprising said aspartase variant. 
The closest prior art is Vogel et al., (ChemCatChem., 2014, Vol. 6: 965-968, in IDS) disclosing an aspartase variant polypeptide comprising T187C and N326C mutation, said reference aspartase variant polypeptide does not have 96% sequence identity to SEQ ID NO: 2 of the instant invention.
Following a diligent search it was determined that the prior art neither teaches nor suggests an aspartase variant having 96% identity to SEQ ID NO: 2 and having mutations of T187I and N326C at both positions of SEQ ID NO: 2 …, encoding nucleic acid molecule, … expression cassette and isolated recombinant host cell comprising said encoding nucleic acid molecule … and a method of producing a target product comprising said aspartase variant …, as claimed in allowed claims 1-3, 5-6 and 11-14.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652